HAWKINS, Judge.
Conviction is for aggravated assault, punishment assessed being a fine of $50 and sixty days’ confinement in jail.
Appellant was charged by indictment with assault with intent to murder one Joe Carden. Upon the trial conviction for aggravated assault resulted with the punishment as heretofore indicated.
The record is before us without statement of facts or bills of exception, save certain exceptions to the charge of the court. It is impossible, of course, to appraise them in the absence of a statement of facts.
The judgment is affirmed.